Citation Nr: 1544990	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for left shoulder tendonitis and impingement syndrome.

3.  Entitlement to service connection for arthritis throughout the entire back.

4.  Entitlement to a rating in excess of 20 percent for degenerative disk disease of the lumbar spine exclusive of the period from April 7, 2014, to September 1, 2014, where a temporary total evaluation pursuant to 38 C.F.R. § 4.30 has been assigned.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.

The appeal regarding service connection for the right knee disorder was previously denied by the Board in March 1986.  The Veteran subsequently filed to reopen the claim in November 2009.  In September 2014, the Board reopened the claim, but denied it on the merits.  The Veteran appealed such denial to the United States Court of Appeals for Veterans Claims (Court) and, in July 2015, the Court granted a Joint Motion for Partial Remand.  Therefore, such issue returns to the Board for further consideration. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his VBMS file reveals the July 2014 rating decision, notice of disagreement, and substantive appeal regarding the remaining claims on appeal, as well as other documents and evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

With respect to the claim for service connection for a right knee disorder, the Veteran underwent a VA examination in February 2011.  At that time, the VA examiner issued a negative nexus opinion with respect to direct service connection.  Subsequently, the Veteran's representative suggested that such disorder may be secondary to his service-connected lumbar spine disability, citing a February 2010 VA spine examination report that noted the Veteran's reports of low back pain radiating down the right leg.  In response, in October 2011, the AOJ sought a VA addendum opinion to address whether the Veteran's right knee disorder was caused or aggravated by his service-connected lumbar spine disability.  

In the Joint Motion for Remand, the parties agreed that the October 2011 VA addendum opinion addressing service connection on a secondary basis was inadequate as the examiner's rationale was confusing and did not address the question of whether the Veteran's right knee disorder was aggravated by his service-connected lumbar spine disability.  As such, a remand for an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

Further, the Board acknowledges that favorable private opinions from Dr. S.B. dated in July 2011 and October 2012 are of record.  As explained in the September 2014 Board decision, Dr. S.B.'s opinions are not sufficient to support a grant of the claim at this time because neither of his opinions addressed the intervening injuries documented as having occurred following service and prior to the June 1979 meniscus surgery to which Dr. S.B. attributes the current right knee arthritis.  See June 1979 treatment record.  Specifically, Dr. S.B. did not address the intervening injury in which the Veteran reported that he pivoted and his knee gave out while playing basketball in March 1979, or thereabouts.  Id.  The June 1979 treatment record that noted the Veteran's reports of injury and an impression of a chronic dislocated patella.  The same June 1979 record also notes the Veteran's report that he fell off of his motorcycle approximately one year earlier, which the Board notes would also have been post-service.  Thus, the private opinion is insufficient as it was incomplete.  The Veteran is encouraged to submit additional evidence or supplemental opinion from Dr. S.B. on remand.  

Additionally, the Board notes that the Veteran receives treatment at the Veterans Affairs Medical Center (VAMC) in Minneapolis, Minnesota, as well as the VA clinic in Mankato, Minnesota.  The most recent treatment records obtained by VA from the Minneapolis VAMC are dated from October 2010.  The only records from the Mankato VA clinic are a February 2011 X-ray report and an undated letter from the Veteran's nurse practitioner received by the AOJ in November 2012.  The Board notes that the VBMS file contains a few isolated treatment reports dated subsequent to October 2010 that appear to have been submitted by the Veteran in support of other claims.  However, as there may be outstanding records pertaining to the right knee, VA treatment records dated from October 2010 to the present from the Minneapolis VAMC, as well as all outstanding VA treatment records from the Mankato VA clinic, should be obtained for consideration in the Veteran's appeal.

With respect to the remaining claims for service connection for arthritis throughout the entire back, service connection for a left shoulder disorder, and an increased rating for a lumbar spine disability, the Board observes that the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO in his January 2015 substantive appeal with respect to these issues.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Therefore, a remand is necessary to schedule the Veteran for his requested Board hearing in regard to such issues. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran's right knee since October 2010 from the Minneapolis VAMC as well as all outstanding VA treatment records regarding the right knee from the Mankato VA clinic.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to his claimed right knee disability.  In particular, he should be invited to submit an addendum opinion from Dr. S.B. that addresses any intervening injuries to the right knee that occurred subsequent to service but prior to the June 1979 meniscus surgery.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's February 2011 VA right knee examination and issued the October 2011 addendum opinion.  The claims file (paper and electronic documents) and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the October 2010/February 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disorder is caused OR aggravated by his lumbar spine disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a right knee disorder should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Regarding the claims for service connection for arthritis throughout the entire back, service connection for a left shoulder disorder, and an increased rating for a lumbar spine disability, schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO in accordance with his January 2015 request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).   

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


